Citation Nr: 1600979	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  08-24 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent prior to March 20, 2013, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from August 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO grated the Veteran service connection for PTSD, assigning an initial 30 percent rating.  During the course of the appeal, the RO issued a supplemental statement of the case (SSOC) in July 2013 in which it granted an increased rating of 50 percent for PTSD, effective from March 20, 2013.  

The Veteran timely appealed the initial rating assigned, and the Board remanded the issue, most recently in May 2014, for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain additional VA opinion and then re-adjudicate the claim.  The AOJ obtained the identified medical opinion in July 2014 and provided the Veteran an SSOC in November 2014.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As the appeal of the Veteran's claim for higher initial ratings for PTSD emanates from his disagreement with the initial ratings assigned, the Board has characterized the claim as one for higher initial ratings, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).


FINDINGS OF FACT

1.  For the period prior to March 20, 2013, the Veteran's PTSD was manifested by flashbacks, isolation, depression, anxiety, nightmares, and problems with sleep that approximated occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From March 20, 2013, the Veteran's PTSD has been manifested by symptoms of flashbacks, isolation, depression and anxiety, panic attacks, nightmares, neglect of hygiene, and problems with sleep that approximate occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for the Veteran's service-connected PTSD were not met prior to March 20, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a disability rating in excess of 50 percent for the Veteran's service-connected PTSD have not been met from March 20, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).
 
The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.
 
In November 2006, prior to the issuance of the rating decision on appeal, the Veteran was issued VCAA notice pertaining to his underlying service connection claim.  Since the appellate issue in this case (entitlement to assignment of higher initial ratings) is a downstream issue from that of service connection (for which the November 2006 VCAA letter was duly sent), another VCAA notice was not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  In any event, in the letter sent to the Veteran in November 2006, notice was issued pertaining to the types of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The contents of this notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).
 
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).
 
The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the lay statements of the Veteran, as well as records of his ongoing post-service treatment from VA treatment providers.  The evidence of record contains reports of VA examinations performed in April 2007 and March 2013, as well as an addendum opinion obtained in July 2014.  Such examination reports, when taken together, are thorough and contain sufficient information to adjudicate the issue on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
 
For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.
 
Criteria & Analysis

The Veteran contends that his PTSD is more disabling than reflected by the 30 percent disability rating initially assigned prior to March 20, 2013, and the 50 percent disability rating assigned thereafter.
 
Relevant evidence of record consists of VA examinations conducted in April 2007 and March 2013, as well as records of ongoing treatment the Veteran has obtained from VA treatment providers.  Records of VA treatment reflect that the Veteran has received ongoing care for his PTSD, including consistent reports of flashbacks, isolation, depression and anxiety, and problems with sleep, including nightmares.  At a mental health visit in April 2007, the Veteran reported that he was isolating and not sleeping well, but was noted to have no hallucinations, suicidal ideation, or paranoia.  His impulse control, judgment, and insight were noted to be good, with a depressed mood.  These findings have been echoed in multiple treatment visits from 2007 through 2009.  The Veteran was seen in August 2008 for complaints of panic attacks occurring two to three times per week; he also complained at that time of experiencing a "sleep state" for 11 to 12 hours per day due to heavy medications.  In May 2008, his GAF score was assessed as 67; in January 2010 it was found to be 66, and in October 2010 it was assessed as 61.  Ongoing treatment records from 2010 to 2012 document the Veteran's ongoing complaints of depression, sleep problems, nightmares, isolation, and depression.  He was noted in September 2010 to display "marginal" hygiene and to have "chronic nonspecific suicidal ideation," but was found not to be a danger to himself as he contracted to seek help before acting on any such thoughts.  In October 2010, he reported "healthy friendships" as well as ongoing relationships with his siblings and children.  At each of these treatment visits, his impulse control, judgment, and insight were noted to be good, and he was noted to present with a depressed mood.  

The Veteran has also submitted statements in support of his claim, as well as documentation of his award of benefits from the Social Security Administration (SSA).  SSA records show that the Veteran's award was based on his service-connected PTSD as well as non-service-connected fibromyalgia.  In multiple statements to VA, including in August 2008 and November 2013, the Veteran has reported being depressed and withdrawn and stated that he experiences panic attacks multiple times per week.  In addition, in March 2009 a friend submitted a statement indicating that the Veteran was experiencing ongoing problems with sleep and depression.  

The Veteran was initially afforded a VA examination in April 2007.  At that time, he reported experiencing nightmares, flashbacks, irritability, and panic attacks.  He also stated that he washed his hands "excessively" and was easily startled and hypervigilant.  He reported that he experienced problems sleeping and was constantly depressed, with loss of interest in activities.  He stated that he had not worked for many years due to his drinking but that his working relationships with his supervisor and co-workers had been good.  The examiner noted that the Veteran reported good relationships with his two children and three siblings.  His affect was noted to be flattened, but no problems with thought, judgment, or orientation were noted.  The Veteran reported panic attacks less than once per week.  He also stated that he occasionally heard voices talking but "not making sense" but reported no delusions, and no hallucinations were observed at the examination.  The examiner found the Veteran's concentration and memory to be mildly impaired.  The examiner further acknowledged the obsessional ritual of hand-washing but found it not to be sufficiently severe to interfere with routine activities.  Suicidal and homicidal ideation was noted to be present, in that such thoughts had "crossed his mind," but no intent was observed.  The examiner diagnosed PTSD, alcoholism in remission, and major depression; both secondary diagnoses were found to be related to PTSD.  The examiner assigned a GAF score of 50 and found the overall level of symptomatology to cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  In so finding, the examiner specifically noted the Veteran's chronic sleep impairment, depressed mood, suspiciousness, memory loss, and panic attacks.  The examiner found the Veteran not to pose a threat to himself or others.

The Veteran again underwent VA examination on March 20, 2013.  Report of that examination reflects that he was again diagnosed with PTSD as well as depressive disorder and alcohol dependence in full, sustained remission.  The Veteran reported that he was divorced and not dating but had friends with whom he corresponded on the phone and online, including one friend whom he also visited at his car lot.  He reported that his relationship with his children was "pretty good" and stated that he regularly visited his older sister and niece.  He stated that he disliked crowds and got anxious whenever his routine changed.  He also reported that he would often go without showering or shaving for up to two weeks, taking only "bird baths," if he knew he would not be seeing anyone or leaving his house.  He stated that he sometimes thought that he would be "better off" dead, but no current suicidal ideation, plan, or intent was noted.  He also reported that he experienced panic attacks "most days of the week."  His sleep schedule was noted to be inconsistent, including nightmares four to five times per night.  The examiner noted the Veteran's mood to be depressed with some anxiety, although no psychosis was noted, and the examiner found him to be able to identify and express his thoughts and feelings.  The Veteran also reported mild memory loss, as well as near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  The examiner further observed difficulty in adapting to stressful circumstances, disturbances of motivation and mood, and an intermittent inability to perform activities of daily living.   

The examiner assessed the Veteran's GAF score at 50, noting that the score reflected "serious symptoms which cause serious impairment in social, occupational or school functioning."  The examiner noted, however, that the Veteran did not exhibit any impairment in reality testing or communication and did not have major impairments in socialization, judgment, or family relationships.  The examiner specifically found the Veteran's overall level of symptomatology to cause occupational and social impairment with reduced reliability and productivity.  In reaching this conclusion, the examiner noted the Veteran's problems with interpersonal relations caused moderate to severe occupational impairment; similarly, his difficulties with attention, concentration, and memory were found to have a severe impact on his ability to understand, follow, and retain instructions, and his difficulties with motivation and drive were found to severely impair his ability to maintain task persistence and pace, arrive at work on time, and work without excessive absences.

In an addendum opinion obtained in July 2014, an occupational medicine specialist opined that the Veteran's "sleep state" of 11 to 12 hours per night was related not to his PTSD or the treatment for the disability, but rather to narcotic medications he was taking for non-service-connected pain issues.  The examiner specified that the Veteran's PTSD would likely cause not a "sleep state" but inadequate sleep, insomnia, hypervigilance, and difficulty remaining asleep.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.
 
The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).
 
In the October 2007 rating decision, the Veteran's PTSD was evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
 
A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
 
Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes, and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating").  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disorder and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Regarding the Veteran's claim for an initial disability rating in excess of 30 percent for the period prior to March 20, 2013, upon review of the relevant evidence, the Board finds that the Veteran's service-connected PTSD did not warrant a disability rating in excess of the 30 percent initially assigned.  In so concluding, the Board finds persuasive the April 2007 VA examiner's report, in which the examiner noted that the Veteran complained of ongoing trouble with sleep, including frequent nightmares, as well as irritability, panic attacks, and depression.  The Veteran also reported loss of interest in activities, as well as mild difficulties with memory and concentration, at the VA examination.  The examiner noted, however, that although the Veteran stated that he avoided most social interaction, he had a good relationship with his siblings and his children.  Similarly, although noting that the Veteran experienced panic attacks, irritability, trouble sleeping, hypervigilance, and an exaggerated startle response, the examiner did not find him to experience such symptoms as difficulty in orientation, understanding complex commands, or impaired judgment, speech, memory, or abstract thinking.  The Board notes that the documented symptoms more closely align with the symptomatology typical of the criteria for a 30 percent disability rating, as discussed above.  

The Board also finds compelling the April 2007 VA examiner's finding-upon explicit consideration of the Veteran's reported PTSD symptomatology, including flashbacks, isolation, depression and anxiety, nightmares, and problems with sleep-that his PTSD caused no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The symptoms about which the Veteran complained at the April 2007 VA examination regarding his depression, isolation, anxiety, and difficulty sleeping are identical to those he reported at each of his VA treatment visits from 2006 to 2013.  The April 2007 VA examiner credibly and competently evaluated these complaints as amounting to no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, warranting no more than the 30 percent disability rating initially assigned.  The Board finds these conclusions, which were based on thorough psychiatric evaluation of the Veteran as well as consideration of his prior medical history, including the Veteran's VA treatment visits, persuasive in reaching its conclusion that an initial disability rating in excess of 30 percent is not warranted for the Veteran's PTSD for the period prior to March 20, 2013.

Turning to the period from March 20, 2013, the Board finds that the Veteran's PTSD has been consistent with the criteria for a 50 percent rating throughout this period, and that a higher rating is thus not warranted.  In that connection, the Board notes that the March 2013 VA examiner specifically found that the Veteran's overall level of symptomatology amounted to occupational and social impairment with reduced reliability and productivity.  He has further been treated on multiple occasions by VA treatment providers for complaints of irritability, anxiety and depression, nightmares and intrusive thoughts, difficulty concentrating, and social withdrawal-symptoms identical to those reported to the March 2013 VA examiner.  Hence, for the period from March 20, 2013, the Board finds that the Veteran's PTSD more nearly approximates the assigned 50 percent rating for occupational and social impairment with reduced reliability and productivity, as manifested by his anxiety, irritability, disturbances of motivation and mood, and difficulty establishing and maintaining effective relationships.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (holding that symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  In so concluding, the Board finds particularly persuasive the Veteran's ongoing anxiety, as well as depression, nightmares, mildly impaired memory, intermittent neglect of hygiene, and disturbances of motivation and mood.

The Board notes, as discussed above, that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2015).  Nonetheless, upon review of the evidence discussed above, the Board finds that, for the period from March 20, 2013, the Veteran's PTSD has been manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective relationships.  See 38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.3, 4.130 (Diagnostic Code 9411).  The evidence indicates that the Veteran has consistently experienced this level of symptomatology for the period from March 20, 2013.  Therefore, a rating in excess of the 50 percent disability rating assigned is not warranted from March 20, 2013.

In that connection, the Board notes that there is no evidence that the Veteran has problems tantamount to obsessive or ritualistic behavior that interfere with his routine activities.  There is, further, no evidence that the Veteran has at any time displayed stereotyped speech, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  Further, although the Veteran has been assessed as displaying "chronic nonspecific suicidal ideation," he has regularly been found not to display active suicidal ideation or intent, and his VA examiners and treatment providers have concluded that he does not pose a danger to himself or others.  Further, he has not displayed psychotic symptoms at any time.  In addition, at no time has any treatment provider or examiner noted the Veteran to have illogical, obscure, or irrelevant speech, as identified in the General Rating Formula for Mental Disorders.  These are the sort of things that strongly suggest that he does not experience deficiencies in most area as is required for a 70 percent rating.  Rather, for the period from March 20, 2013, his difficulties are akin to the problems identified by the criteria for a 50 percent rating, with reduced reliability and productivity as a result.  In particular, the Board notes that during the entirety of the appellate period, the Veteran was not found to have deficiencies in most areas-work, school, family relations, judgment, thinking, and mood.  Thus, the Board finds that higher ratings are not warranted.

The Board acknowledges that there is some evidence of occupational and social impairment; in addition, the Veteran has reported that he does not often socialize in person outside his family.  Nevertheless, the Veteran has reported that he maintains contact with several friends via phone and Facebook and that he occasionally visits one friend in person at that friend's place of business.  As discussed above, the Veteran has at no time exhibited impairment of thought processes and has not been so irritable as to have periods of violence.  Also, he is able to communicate without speech problems of the kind contemplated by the criteria for a higher rating.  The Board thus finds that the kinds of problems he experiences are most like those set forth in the criteria for a 50 percent rating.  Consequently, the Board finds that, for the period from March 20, 2013, the preponderance of the evidence is against the claim for a rating in excess of 50 percent for the Veteran's service-connected PTSD.  

The Board also finds that although the Veteran's occupational and social functioning has been impaired throughout the claim period, the evidence establishes that his overall level of symptomatology has not risen to the level of total occupational and social impairment.  Problems akin to gross impairment of thought processes or communication have not been shown.  To the contrary, the Veteran has consistently been found to have normal thought processes, with no delusions or problems with orientation or activities of daily living.  In addition, the Veteran has never been found, by any physician or examiner, to experience any irrelevant, illogical, or obscure speech.  His VA treatment providers have found no differently in their reports of treatment throughout the appellate period.  In view of the lack of symptomatology consistent with a total disability rating, the Board finds that an evaluation of 100 percent is not warranted at any time during the appellate period.
 
In its analysis, the Board has considered the GAF scores assigned to the Veteran in the April 2007 and March 2013 VA examinations, as well as at his multiple VA treatment visits, at which he was consistently assigned scores ranging from 61 to 67.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Nevertheless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).
 
The DSM-IV identifies scores in the ranges of 41-50 as "serious symptoms," which include suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupation, or school functioning, such as no friends or being unable to keep a job.  Scores in the range of 51-60 are identified as "moderate symptoms" such as flat affect and circumstantial speech or moderate difficulty in social or occupational functioning.  Scores in the range of 61-70 are described as "mild symptoms" such as depressed mood and mild insomnia with some difficulty in social, occupational, or school functioning but with the ability to maintain some meaningful interpersonal relationships.
 
The Board notes here that the Veteran has not displayed such symptoms as active suicidal ideation or severe obsessional rituals; nor has he been noted to engage in activities such as shoplifting.  Rather, as discussed above, and despite the finding of "nonspecific suicidal ideation," he has consistently been found not to pose a danger of acting on such thoughts, and the April 2007 VA examiner specifically found his obsessional ritual of hand-washing not to interfere with activities of daily living.  Further, although the Veteran has been noted to have difficulty maintaining social relationships, he has had some degree of success; he was noted at both VA examination to be maintaining good relationships with his siblings and children, as well as with friends with whom he corresponds via telephone and Facebook.  Nothing about the Veteran's assigned GAF scores, when considered in light of the other evidence of record-in particular his assessed levels of occupational and social impairment-leads the Board to conclude that a rating in excess of the 30 percent initially assigned prior to March 20, 2013, or the 50 percent assigned thereafter, is warranted.  In so finding, the Board reiterates that the Veteran's assigned GAF scores are not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder.  In this case, the Board has found that the Veteran's symptomatology, as discussed above, is appropriately compensated by the 30 percent and 50 percent ratings initially assigned.  

The above determination is based upon consideration of applicable rating provisions.  For all the foregoing reasons, the Board finds that, for the initial period prior to March 20, 2013, the Veteran's service-connected PTSD warranted an initial disability rating no higher than the 30 percent initially assigned.  The Board further finds that the Veteran's PTSD has warranted a rating no higher than the 50 percent rating assigned from March 20, 2013.  38 C.F.R. §§ 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9411.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, in this case, the RO specifically contacted the Veteran in January 2013 to clarify if he intended to seek entitlement to a TDIU; however, he did not respond to that inquiry.  Further, his SSA disability benefits were awarded in large part on the basis of non-service-connected disorders.  In this regard, the Board recognizes that the Veteran experiences some difficulty working due to his PTSD but notes that this is reflected in the disability ratings that have been assigned for the disorder.  The criteria for a TDIU have not been met during the appeal period. 

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time has the Veteran's PTSD been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's PTSD, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards.  In that connection, the Board notes that the Veteran's symptoms are all specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial disability rating in excess of 30 percent prior to March 20, 2013, for PTSD is denied.

Entitlement to a disability rating in excess of 50 percent from March 20, 2013, for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


